Pettit, G. J.
—This suit was brought by the appellee against fifteen defendants, all of whom remained in the case *278to its final conclusion, and against all of whom a money judgment or a decree was rendered.
L. Barbour and C. P. Jacobs, for appellants.
J. 71 Dye and A. C. Harris, for appellee.
Two of the defendants, Keller and Small, prayed for an appeal, and have assigned errors. After their assignment of error is the following endorsement on the transcript: “Joinder in appeal. The defendant below, Sarah H. Keller, appeals, and says the court below erred in rendering the decree of foreclosure against her without proof, she being the-wife of appellant, Robert H. Keller. And- she prays a reversal.”
There was no such party in the case as Sarah H. Keller, nor did such party or person take exception or ask an appeal.
Only a part of co-defendants, against whom a-judgment or decree was rendered, having appealed, and not having complied with sec. 551, 2 G. & IT. 270, following numerous and uniform rulings of this- court, the appeal must be dismissed.
The appeal is dismissed, at the costs of the appellants.